NUMBER 13-12-00409-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                       IN RE GLENN EDWARD CHAMPAGNE


                       On Petition for Writ of Habeas Corpus.


                             MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

       Relator, Glenn Edward Champagne, filed a petition for writ of habeas corpus on

June 22, 2012, through which he appears to be complaining of allegedly illegal

confinement.2 We dismiss the petition for writ of habeas corpus as stated herein.


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       2
          This Court has previously considered a direct appeal and several original proceedings filed by
relator. See Champagne v. State, No. 13-11-00657-CR, 2012 Tex. App. LEXIS ___, at *__ (Tex. App.—
Corpus Christi June 28, 2012, no pet. h.) (mem. op. not designated for publication); In re Champagne,
Nos. 13-12-00108-CR, 13-12-00109-CR, & 13-12-00110-CR, 2012 Tex. App. LEXIS 1291, at *1 (Tex.
App.—Corpus Christi Feb. 10, 2012, orig. proceeding) (mem. op. per curiam, not designated for
publication); In re Champagne, Nos. 13-12-00085-CR, 13-12-00086-CR & 13-12-00087-CR, 2012 Tex.
       A relator is not entitled to habeas corpus relief unless he was deprived of his

liberty without due process of law or if the judgment ordering him confined is void. See

In re Alexander, 243 S.W.3d 822, 824 (Tex. App.—San Antonio 2007, orig. proceeding).

The purpose of a habeas corpus proceeding is not to determine the ultimate guilt or

innocence of the relator, but to ascertain if the relator has been unlawfully confined. Ex

parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979); Alexander, 243 S.W.3d at 827.

       This Court's original jurisdiction to grant habeas corpus relief derives from section

22.221(d) of the Texas Government Code, which provides, in relevant part:

       Concurrently with the supreme court, the court of appeals of a court of
       appeals district in which a person is restrained in his liberty, or a justice of
       the court of appeals, may issue a writ of habeas corpus when it appears
       that the restraint of liberty is by virtue of an order, process, or commitment
       issued by a court or judge because of the violation of an order, judgment,
       or decree previously made, rendered, or entered by the court or judge in a
       civil case.

TEX. GOV'T CODE ANN. § 22.221(d) (West 2004).                 Thus, this Court has no original

habeas corpus jurisdiction in criminal law matters. See id.; Ex parte Price, 228 S.W.3d
885, 886 (Tex. App.—Waco 2007, no pet.); Chavez v. State, 132 S.W.3d 509, 510 (Tex.

App.—Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d 497, 500 (Tex.

App.—Amarillo 2002, pet. ref'd); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—

San Antonio 1999, no pet.); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El

Paso 1994, no pet.); see also In re Walker, Nos. 05-11-01612-CV, 05-11-01613-CV &

05-11-01614-CV, 2011 Tex. App. LEXIS 9513, at *1 (Tex. App.—Dallas Dec. 6, 2011,

orig. proceeding) (mem. op.). In such cases, our jurisdiction is appellate only. See



App. LEXIS 1136, at *1 (Tex. App.—Corpus Christi Feb. 6, 2012, orig. proceeding) (mem. op. per curiam,
not designated for publication); In re Champagne, Nos. 13-12-00014-CR, 13-12-00015-CR & 13-12-
00016-CR, 2012 Tex. App. LEXIS 453, at *1 (Tex. App.—Corpus Christi Jan. 17, 2012, orig. proceeding)
(mem. op. per curiam, not designated for publication).

                                                  2
Dodson, 988 S.W.2d at 835. In criminal matters, the courts authorized to issue writs of

habeas corpus are the Texas Court of Criminal Appeals, the district courts, and the

county courts. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005).

      Moreover, relator’s complaints in this matter arise from trial court cause number

D-100390-R in the 260th District Court of Orange County, Texas.         Relator has not

established in this original proceeding that this Court has jurisdiction over matters

arising from Orange County. See TEX. GOV’T CODE ANN. § 22.221(b), (d) (West 2004);

id. § 22.201(n) (West Supp. 2011).

      The Court, having examined and fully considered the petition for writ of habeas

corpus, is of the opinion that we are without jurisdiction to consider the matters raised

herein. Therefore, we dismiss this petition for writ of habeas for lack of jurisdiction

without reference to the merits.


                                               PER CURIAM


Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of July, 2012.




                                           3